
	

114 HR 4205 IH: Christmas Tree Tax Exemption Act
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4205
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. McCaul introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To permit producers of Choose and Cut Christmas trees to opt out of the Christmas tree promotion, research, and information order.
	
	
 1.Short titleThis Act may be cited as the Christmas Tree Tax Exemption Act. 2.Authority of Choose and Cut Christmas tree producers to opt out of the Christmas tree promotion, research, and information order (a)Authority of producers To opt outThe Secretary of Agriculture shall permit a Choose and Cut Christmas tree producer to opt out of the Christmas tree promotion, research, and information order contained in part 1214 of title 7, Code of Federal Regulations, and issued by the Secretary pursuant to the Commodity Promotion, Research, and Information Act of 1996 (7 U.S.C. 7411 et seq.) with respect to Christmas trees produced by the producer and sold directly to final consumers.
 (b)DefinitionsIn this section: (1)Choose and Cut Christmas tree producerThe term Choose and Cut Christmas tree producer means a producer who produces Christmas trees in the United States, allows consumers to select a Christmas tree for purchase before the Christmas tree is severed or cut from its roots, and sells that Christmas tree directly to the final consumer.
 (2)Christmas treeThe term Christmas tree means any tree of the coniferous species that is severed or cut from its roots and marketed as a Christmas tree for holiday use.
 (3)ProducerThe term producer means any person who is engaged in the production of Christmas trees in the United States, and who owns, or shares the ownership and risk of loss of the production of Christmas trees or a person who is engaged in the business of producing, or causing to be domestically produced, Christmas trees beyond personal use and having value at first point of sale.
				
